

SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is entered into as
of November 12, 2015 among Qorvo, Inc., a Delaware corporation (the “Borrower”),
the Guarantors from time to time party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).


RECITALS
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement, dated as of April 7, 2015 (as
amended or modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested amendments to the Credit Agreement as set
forth herein; and
WHEREAS, the Lenders are willing to agree to such amendments as set forth
herein.
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT


1.    Amendments to Credit Agreement.
(a)    Section 8.02(b) of the Credit Agreement is hereby amended to read as
follows:
(b)    Investments existing as of the Closing Date and set forth on Schedule
8.02 and any renewals or extensions thereof;


(b)    Section 8.02(k) of the Credit Agreement is hereby amended to read as
follows:
(k)    Investments after the Closing Date of a nature not contemplated in the
foregoing clauses in an amount not to exceed $100,000,000 in the aggregate at
any time outstanding.


(c)    Section 8.03(e) of the Credit Agreement is hereby amended to read as
follows:
(e)    purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase of fixed assets, and renewals, refinancings and extensions thereof,
provided that (i) the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $75,000,000 at any one time outstanding; and (ii)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed;


(d)    Section 8.03(f) of the Credit Agreement is hereby amended to read as
follows:
(f)    other unsecured Indebtedness; provided that (i) no Event of Default
exists at the time of incurrence thereof, (ii) after giving effect to the
incurrence of any such Indebtedness on a Pro Forma Basis, the Consolidated
Leverage Ratio does not exceed 2.75 to 1.0 and (iii) the aggregate principal
amount of such Indebtedness of Foreign Subsidiaries does not exceed $150,000,000
at any one time outstanding;

1

--------------------------------------------------------------------------------



(e)    Section 8.06(d) of the Credit Agreement is hereby amended to read as
follows:
(d)    so long as no Default exists immediately prior and after giving effect
thereto, the Borrower may make other Restricted Payments so long as the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11 on a Pro Forma Basis and the Consolidated Leverage Ratio, calculated on a
Pro Forma Basis, would be less than or equal to 2.75 to 1.0.


(f)    Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 3.00 to 1.0.


(g)    Section 8.14 of the Credit Agreement is hereby amended to read as
follows:


Notwithstanding any other provisions of this Agreement to the contrary, permit
any Person (other than the Borrower or any wholly-owned Subsidiary) to own any
Equity Interests of any Subsidiary except to qualify directors where required by
applicable Law or to satisfy other requirements of applicable Law with respect
to the ownership of Equity Interests of Foreign Subsidiaries.


2.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon receipt by the Administrative Agent of copies of this Agreement duly
executed by the Borrower, the Guarantors, the Administrative Agent and the
Required Lenders.
3.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.
(b)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.
(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Agreement.
(d)    The execution and delivery of this Agreement does not (i) contravene the
terms of its organizational documents or (ii) violate any law.
4.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Agreement (a) the representations and warranties set forth in Article VI of the
Credit Agreement or in any other Loan Document or which are contained in any
document furnished at any time under or in connection therewith are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (provided that if any such representation and warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects on such respective dates) and (b) no event has occurred
and is continuing which constitutes a Default.
5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same

2

--------------------------------------------------------------------------------



instrument. Delivery of executed counterparts of this Agreement by facsimile or
other secure electronic format (.pdf) shall be effective as an original.


6.    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
7.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
8.    Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.
9.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:            QORVO, INC.,    
    


By:     /s/ Steven J. Buhaly                
Name:    Steven J. Buhaly
Title:    Chief Financial Officer and Secretary


GUARANTORS:
AMALFI SEMICONDUCTOR, INC.

PREMIER DEVICES – A SIRENZA COMPANY
RF MICRO DEVICES INTERNATIONAL, INC.
TRIQUINT, INC.
TRIQUINT CW, INC.
TRIQUINT TFR, INC.




By:     /s/ Steven J. Buhaly                
Name:    Steven J. Buhaly
Title:    President


RF MICRO DEVICES, INC.




By:     /s/ Steven J. Buhaly                
Name:    Steven J. Buhaly
Title:    Vice President and Treasurer


RFMD, LLC




By:     /s/ Steven J. Buhaly                
Name:    Steven J. Buhaly
Title:    Manager


TRIQUINT SEMICONDUCTOR, INC.




By:     /s/ Steven J. Buhaly                
Name:    Steven J. Buhaly
Title:    Vice President and Treasurer


TRIQUINT SEMICONDUCTOR TEXAS, LLC




By:     /s/ James Klein                    
Name:    James Klein
Title:    Manager






ADMINISTRATIVE AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Brenda Schriner             
Name: Brenda Schriner
Title: Vice President


LENDERS:                    BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:     /s/ Thomas M. Paulk            
Name:    Thomas M. Paulk
Title:    Senior Vice President




TD BANK, N.A.,
as a Lender


By:     /s/ Bernadette Collins            
Name:    Bernadette Collins    
Title:    Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender


By:     /s/ David G. Dickinson, Jr.         
Name:     David G. Dickinson, Jr.     
Title:     Senior Vice President    




BANK OF THE WEST, as a Lender


By:      /s/ Timothy Canevascini        
Name:     Timothy Canevascini
Title:      Director




BRANCH BANKING AND TRUST COMPANY,
as a Lender
    
By:     /s/ Kelly Attayek                
Name:     Kelly Attayek
Title:     Assistant Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender


By:     /s/ Lillian Kim                
Name:     Lillian Kim
Title:     Director



3